Citation Nr: 0637940	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  05-12 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for the residuals of 
total right knee replacement with degenerative joint disease.

3.  Entitlement to service connection for degenerative joint 
disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decision in July 2004 issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Winston-Salem, North Carolina.

The issues of entitlement to service connection for bilateral 
knee disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Pes planus preexisted the appellant's service as 
demonstrated by diagnosis on examination when accepted for 
service.

2.  The pre-service pes planus did not increase in severity 
during active service.


CONCLUSION OF LAW

Pes planus clearly and unmistakably preexisted the 
appellant's entry into service and was not aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 
2002); 38 C.F.R. §§ 3.304, 3.306, 4.57 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by virtue of a letter sent to 
the veteran in April 2004.  The content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.    

Furthermore, while this case was undergoing development, the 
case of Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Because service 
connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the appellant.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  It is 
noted that the Social Security records have not been 
obtained.  While those records would show recent impairment, 
there is nothing to suggest that they would change the 
outcome as to this issue.  Thus, they need not be obtained 
prior to an entry of a decision on this issue.

Entitlement to service connection for pes planus

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  

To establish service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

The veteran's statements describing his symptoms are deemed 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record and in conjunction with the 
pertinent regulations.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  The 
presumption of soundness can be rebutted by clear and 
unmistakable evidence that the disorder existed prior to 
entry into service.  38 U.S.C.A. § 1111 38 C.F.R. § 3.304.  
This presumption only attaches where there has been an 
induction or enlistment examination in which the later 
complained of disability was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).

Moreover, a pre-existing injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.

However, "temporary or intermittent flare-ups of a pre- 
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The increase need 
not be so severe as to warrant compensation. Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991).  Nonetheless, silence 
of the record on this point may not be taken as indication of 
no aggravation; an opinion must be provided.  See Verdon v. 
Brown, 8 Vet. App. 529 (1996).  Importantly, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

The first aspect of this claim to be determined is whether 
pes planus pre-existed the veteran's entry during active 
duty.  In this regard, the March 1966 pre-induction 
examination noted pes planus, second to third degree.  
Accordingly, based on the service medical record, the Board 
finds that pes planus pre-existed the veteran's entry into 
active duty and the presumption of soundness on entrance is 
rebutted.  

Congenital or developmental pes planus is not a disease or 
injury for VA compensation purposes. 38 C.F.R. §§ 3.303(c), 
4.57.  However, service connection may be granted for any 
permanent increase in the severity of congenital or 
developmental flat feet due to service.  

The question now for the Board to decide is whether the 
appellant's pre-service pes planus increased in severity 
during service.  Initially, the Board notes that there is no 
recorded evidence of treatment during service.  The veteran 
testified that he experienced symptoms during service but was 
discouraged from reporting problems due to retaliation by 
commanding officers.  However, the Board finds it significant 
that in reporting his medical history at the separation 
examination conducted in July 1968, the veteran denied ever 
having foot trouble.  

Still further, there is no evidence of treatment for his pes 
planus within a reasonable time after service discharge.  The 
earliest evidence documenting treatment for pes planus is in 
1997, approximately 29 years after service discharge, when 
Groveland Correctional facility medical records denote a 
diagnosis of pes planus.  This is significant in that there 
was an extended period of time between service discharge and 
treatment for pes planus that the veteran claims is related 
to military service.  Cf. Mense v. Derwinski, 1 Vet. App. 354 
(1991) (veteran failed to provide evidence of continuity of 
symptomatology of low back condition).  This would tend to 
support the supposition that the veteran's feet were not 
permanently aggravated during service.  

Furthermore, the veteran has not provided any competent 
medical evidence of a nexus between current disability and 
disease or injury during service, as required by Hickson.  
The medical evidence of record does not include any competent 
medical statements or opinions that relate pes planus to 
military service.  

In summary, the Board finds that it would require resorting 
to an excessive degree of speculation to conclude that the 
appellant's pes planus was permanently aggravated during his 
period of active duty.  The Board finds that the evidence 
clearly and unmistakably shows that the appellant's pes 
planus existed prior to his entry into service and that the 
preponderance of the evidence shows that this pre-service 
condition did not permanently increase in severity during 
service.  Hence, the preponderance of the evidence is against 
the claim for service connection for pes planus, and the 
claim is denied.  


ORDER

Entitlement to service connection for pes planus is denied.


REMAND

The veteran, in essence claims that he aggravated a left knee 
disability during military.  He also claims that a right knee 
disability had its onset during military service.  At a 
hearing held before the undersigned Veterans Law Judge at the 
RO in December 2005, the veteran reported that he received 
treatment at several VA facilities immediately subsequent to 
service discharge, which included VA facilities in Bronx, New 
York, New York; on 23rd Street in New York, New York; and in 
Kingston, New York.  The RO has attempted to obtain records 
from the VA facility in Bronx, New York, but this facility 
did not have records listed under the veteran's name.  Since 
the veteran has recently indicated treatment at other VA 
facilities, the RO should attempt to obtain these records. 

Further, the veteran received treatment for bilateral knee 
pain in January 1967.  It was noted that he had Osgood-
Schlatter's disease; however, it is not clear as to which 
knee.  The Board finds that a medical opinion is needed 
regarding the etiology of the bilateral knee disabilities.  

A review of the veteran's medical record relates that he is 
receiving benefits from the Social Security Administration 
(SSA).  The Board is of the opinion that these records should 
be obtained.  

The case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request him to update the list of the 
doctors and health care facilities that 
have treated him for his bilateral knee 
disabilities.  The veteran should provide 
specific dates of treatment at the VA 
facilities on 23rd Street in New York, 
New York; and in Kingston, New York.  If 
information is provided in sufficient 
detail, the RO should make arrangements 
to obtain all the records of the 
treatment afforded to the veteran from 
all the sources listed by him that are 
not already on file.  All information 
obtained should be made part of the file.

2.  The RO should request the SSA to 
furnish a copy of the decision awarding 
disability benefits and the evidence on 
which that grant was based.    

3.  Schedule the veteran for an 
appropriate examination to determine the 
nature and etiology of the bilateral knee 
disabilities.  The veteran's complete 
claims folder must be made available to 
the examiner.  The examiner should 
provide opinion as to whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
the bilateral knee disabilities were 
caused or aggravated by the veteran's 
military service.  The examiner should 
comment on the significance of the 
inservice treatment for his knees.  
Whether the inservice flare-up of left 
knee pain represented aggravation or the 
natural progression of his pre-existing 
left knee disability.  The examiners 
should also comment on whether the 
veteran has Osgood-Schlatter's disease of 
the right knee.  A complete rational for 
any opinion expressed should be included 
in the report.      

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


